In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00074-CR



                      DEMARCUS DEWAYNE LATIMORE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 102nd District Court
                                    Bowie County, Texas
                                Trial Court No. 18F1384-102




                          Before Morriss, C.J., Stevens and Carter,* JJ.




___________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                              ORDER

        Our review of the clerk’s record and court reporter’s record in this matter indicates that

such records contain un-redacted “sensitive data” as that phrase is defined in Rule 9.10 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a

birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record and volumes one and eleven

through thirteen of the reporter’s record include the names of persons who were minors at the

time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the clerk’s record and volumes one and eleven through thirteen of the reporter’s record contain

un-redacted sensitive data, we order the clerk of this Court, or her appointee, in accordance with

Rule 9.10(f), to seal the electronically filed clerk’s record and volumes one and eleven through

thirteen of the reporter’s record in this case.

        IT IS SO ORDERED.

                                                            BY THE COURT

Date: March 10, 2022




                                                  2